                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 24, 2021
          IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
          FOR THE SOUTHERN DISTRICT OF TEXAS
                  GALVESTON DIVISION
                                    ══════════
                                    No. 3:21-cv-0153
                                    ══════════

                      LISA MARIE SEARCY, GCJ #347183, PLAINTIFF,

                                            v.

                 DRUG ENFORCEMENT AGENCY, ET AL., DEFENDANTS.

                              ═════════════════
                               ORDER TO TRANSFER
                              ══════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

       The plaintiff Lisa Marie Searcy is a pretrial detainee in the Galveston County

Jail. Searcy filed this civil-rights action under 42 U.S.C. § 1983 claiming that

multiple defendants violated her rights in connection with a lawsuit in Harris

County. She sues multiple defendants, including the Houston office of the Drug

Enforcement Agency, the Houston office of the Federal Bureau of Investigation,

the City of Houston, Harris County, and multiple public officials and attorneys in

Houston. She also names two defendants in Austin. She identifies no defendants

in Galveston County or elsewhere in the Galveston Division of the Southern

District of Texas.1


1      The court notes that, since March 2021, Searcy has filed multiple other cases in the
Galveston Division. See Searcy v. Trochesset, Civil Action No. 3:21-0054 (civil-rights
action); Searcy v. Paxton, Civil Action No. 3:21-0113 (civil-rights action); Searcy v. State
Bar of Texas Office of Chief Disciplinary Counsel, Civil Action No. 3:21-0114 (civil-rights

1/3
      Federal statute provides that a civil action may be brought in (1) “a judicial

district in which any defendant resides,” (2) “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred,” or

(3) “if there is no district where the action may otherwise be brought . . . , any

judicial district in which any defendant is subject to the court’s personal

jurisdiction.” 28 U.S.C. § 1391(b). A district court has authority to transfer a case

in the interest of justice to another district or division in which the action might

have been brought. See 28 U.S.C. § 1404(a), § 1406(a). In particular, § 1404

authorizes a transfer based on considerations of convenience:

      For the convenience of parties and witnesses, in the interest of justice,
      a district court may transfer any civil action to any other district or
      division where it may have been brought . . .

28 U.S.C. § 1404(a). A district court has “broad discretion in deciding whether to

order a transfer.” Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1999).

      In this case, neither the defendants nor the events asserted by the plaintiff

have a connection to the Galveston Division. Therefore, the complaint was not

properly filed here. See 28 U.S.C. § 1391(b); Mayfield v. Klevenhagen, 941 F.2d




action, consolidated with Civil Action No. 3:21-0113); Searcy v. Paxton, Civil Action No.
3:21-0115 (civil-rights action, consolidated with Civil Action No. 3:21-0113); Searcy v.
Office of Attorney General, Child Support Division, Civil Action No. 3:21-0116 (civil-
rights action, consolidated with Civil Action No. 3:21-0113); Searcy v. Darring, Civil
Action No. 3:21-0117 (civil-rights action, consolidated with Civil Action No. 3:21-0113);
Searcy v. Judge Grady, Civil Action No. 3:21-143 (mandamus action); Searcy v.
Trochesset, Civil Action No. 3:21-0144 (habeas corpus action); Searcy v. State of Texas,
Civil Action No. 3:21-0154 (mandamus action); Searcy v. Trochesset, Civil Action No.
3:21-155 (habeas corpus action).

2/3
346, 348 (5th Cir. 1991). In the interest of justice, and for the convenience of the

parties and witnesses, the court concludes that Searcy’s complaint should be

transferred to the division where the defendants are located and the alleged events

giving rise to her claims occurred.

      Therefore, the Clerk of Court is ORDERED to TRANSFER this case to the

United States District Court for the Southern District of Texas, Houston Division.

       The Clerk will provide a copy of this order to the plaintiff.

                                      24th day of
      Signed on Galveston Island this ____              June               , 2021.


                                       ____________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




3/3
